EXHIBIT 10.1
 
SHELLS SEAFOOD RESTAURANTS, INC.
2002 EQUITY INCENTIVE PLAN
 
1.    Purpose. The purpose of the Shells Seafood Restaurants, Inc. 2002 Equity
Incentive Plan (the “Plan”) is to establish a flexible vehicle through which
Shells Seafood Restaurants, Inc., a Delaware corporation (the “Company”), can
offer equity-based compensation incentives to eligible personnel of the Company
or any one or more of its subsidiaries, affiliates or associated entities in
order to attract, retain and motivate such personnel and to further align the
interests of such personnel with those of the stockholders of the Company.
 
2.    Types of Awards. Awards under the Plan may be in the form of (a) options
to purchase shares of the Company’s common stock, $.01 par value per share
(“Common Stock”), including options intended to qualify as “incentive stock
options” (“Incentive Stock Options”) within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), and options which do not
qualify as Incentive Stock Options (“Non Qualified Stock Options”), (b)
restricted shares of Common Stock, (c) restricted stock units, and (d) other
equity-based awards related to shares of Common Stock, including stock
appreciation rights and dividend equivalents, which the Committee (as defined
below) determines to be consistent with the purposes of the Plan.
 
3.    Administration.
 
(a)  Committee. The Plan shall be administered by the Board of Directors of the
Company (the “Board”) or a committee or subcommittee thereof (the “Committee”)
appointed by the Board, provided however that, to the extent permitted by
applicable law, the Board may, in its sole discretion, delegate to an executive
officer or officers of the Company the authority to grant a specified number of
options under the Plan, on such terms and conditions as the Board shall
establish from time to time, to employees or consultants of the Company or its
subsidiaries or affiliates who are not officers or directors of the Company. If
a Committee is appointed, then, unless the Board determines otherwise, its
members shall consist solely of two (2) or more individuals who qualify as
“non-employee directors” under Rule 16b-3 promulgated under Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and as
“outside directors” under Section 162(m) of the Code. If for any reason the
Committee does not satisfy the “non-employee director” requirements of Rule
16b-3 or the “outside director” requirements of Section 162(m) of the Code, such
non-compliance shall not affect the validity of the awards, interpretations or
other actions of the Committee. To the extent that the Plan is administered by
the Board, the Board shall have all the authority and responsibility granted to
the Committee herein.
 
(b)  Authority of Committee. Subject to the limitations of the Plan, the
Committee, acting in its sole and absolute discretion, shall have full power and
authority to (i) select the persons to whom awards shall be made under the Plan,
(ii) make awards to such persons and prescribe the terms and conditions of such
awards, (iii) construe, interpret and apply the provisions of the Plan and of
any agreement or other document evidencing an award made under the Plan, (iv)
prescribe, amend and rescind rules and regulations relating to the Plan,
including rules governing its own operations, (v) correct any defect, supply any
omission and reconcile any inconsistency in the Plan, (vi) amend any outstanding
award in any respect, including, without limitation, to accelerate the time or
times at which the award becomes
 
-1-

--------------------------------------------------------------------------------


vested, unrestricted or may be exercised, (vii) carry out any responsibility or
duty specifically reserved to the Committee under the Plan, and (viii) make any
and all determinations and interpretations and take such other actions as may be
necessary or desirable in order to carry out the provisions, intent and purposes
of the Plan. A majority of the members of the Committee shall constitute a
quorum. The Committee may act by the vote of a majority of its members present
at a meeting at which there is a quorum or by unanimous written consent. All
decisions of the Committee pursuant to the provisions of the Plan, including
questions of construction, interpretation and administration, shall be final,
conclusive and binding on all persons.
 
(c)    Indemnification. The Company shall indemnify and hold harmless each
member of the Committee and any employee or director of the Company to whom any
duty or power relating to the administration or interpretation of the Plan is
delegated from and against any loss, cost, liability (including any sum paid in
settlement of a claim with the approval of the Board), damage and expense
(including legal and other expenses incident thereto) arising out of or incurred
in connection with the Plan, unless and except to the extent it shall be
judicially determined, and from which no appeal is available, that any such
loss, cost, liability, damage or expense is attributable to such person’s fraud
or willful misconduct.
 
4.    Share Limitations.
 
(a)    Aggregate Award Limitation. Subject to adjustment pursuant to Section 12
of the Plan, the aggregate number of shares of Common Stock that may be issued
under the Plan is 5,000,000. For this purpose, the following shares shall be
deemed not to have been issued and shall be deemed to remain available for
issuance: (i) shares covered by the unexercised portion of an option or stock
appreciation right that terminates, expires or is canceled, (ii) shares of
restricted stock that are forfeited or repurchased in accordance with the terms
of the award, (iii) shares represented by restricted stock units or other-equity
based awards that are forfeited, canceled or otherwise terminated, and (iv)
shares that are withheld in order to pay the purchase price for shares covered
by any award or to satisfy the tax withholding obligations associated with any
award under the Plan. Shares of Common Stock available for issuance under the
Plan may be authorized and unissued, held by the Company in its treasury or
otherwise acquired for purposes of the Plan. No fractional shares of Common
Stock shall be issued under the Plan.
 
(b)  Individual Award Limitation. Subject to adjustment pursuant to Section 12
of the Plan, the maximum number of shares of Common Stock with respect to which
options or other awards may be granted under the Plan to any employee during any
calendar year shall be 1,000,000.
 
5.    Eligibility. Awards under the Plan may be made to such officers,
directors, employees (including prospective employees), consultants and other
individuals who may perform services for, or contribute value to, the Company or
any one or more of its subsidiaries, affiliates or associated entities, all as
the Committee may select. In making awards under the Plan, the Committee may
give consideration to the functions and responsibilities of a potential
recipient, the potential recipient’s previous and/or expected future
contributions to the business of the Company or any one or more of its
subsidiaries, affiliates or associated entities and such other factors as the
Committee deems relevant under the circumstances.
 
-2-

--------------------------------------------------------------------------------


6.    Stock Options. Subject to the provisions of the Plan, the Committee may
grant options to eligible personnel upon such terms and conditions as the
Committee deems appropriate. The terms and conditions of any option shall be
evidenced by a written option agreement or other instrument approved for this
purpose by the Committee. The Committee will not amend or replace an option
granted under the Plan in a transaction that constitutes a repricing without the
approval of the Company’s stockholders.
 
(a)    Exercise Price. The exercise price per share of Common Stock covered by
an option granted under the Plan may not be less than the Fair Market Value per
share on the date of grant (or, in the case of an Incentive Stock Option granted
to an optionee who, at the time the option is granted, owns stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or a “subsidiary” or “parent” of the Company within the
meaning of Section 424 of the Code, 110% of such Fair Market Value).
 
(b)    Term of Options. No option granted under the Plan may be exercisable (if
at all) more than ten (10) years after the date the option is granted (or, in
the case of an Incentive Stock Option granted to a ten percent (10%) stockholder
within the meaning of Section 424 of the Code, five (5) years).
 
(c)    Normal Vesting of Options. The Committee may establish such vesting and
other conditions and restrictions on the exercise of an option and/or upon the
issuance of Common Stock in connection with the exercise of an option as it
deems appropriate. Unless the Committee determines otherwise, an option will
become vested and exercisable in annual one-third increments on the first,
second and third anniversaries of the date of grant, subject to the optionee
remaining in the continuous employment or other service with the Company or any
one or more of its subsidiaries, affiliates or associated entities
(collectively, the “Company Group”), all as determined by the Committee,
following the date of grant.
 
(d)    Accelerated Vesting of Options upon a Change in Control. Except as
otherwise determined by the Committee or as provided in a stock option
agreement, if there occurs a Change in Control of the Company (as defined in
Section 6(d)(iii) below), an optionee’s right to exercise an option shall
accelerate as follows:
 
(i)    If the optionee is not offered a Comparable Position (as defined in
Section 6(d)(iv) below) with the Company Group (or a successor thereto)
following the Change in Control, the option shall immediately become vested and
exercisable in full; or
 
(ii)    If the optionee is offered a Comparable Position with the Company Group
(or a successor thereto) following the Change in Control, (A) the option shall
immediately become vested and exercisable with respect to one-half of the shares
of Common Stock for which the option is not vested and exercisable immediately
prior to the Change in Control (in addition to those shares for which the option
is otherwise vested and exercisable immediately prior to such Change in
Control), and (B) if the optionee accepts such Comparable Position with the
Company Group (or a successor thereto) following the Change in Control and
remains in continuous employment or other service with the Company Group (or a
successor thereto) through the first anniversary of the Change in Control (or
through such earlier date, if any, as is requested by the Company Group (or
successor thereto) or as may be determined by the Committee in its sole
discretion), the option, to the extent not already vested and exerciseable,
shall become vested and exercisable in full on such first anniversary (or
earlier) date. In no event shall the provisions of this Section 6(d) be
construed as extending the dates on which an option (or any portion thereof)
would otherwise become vested and exercisable pursuant to Section 6(c) above.
 
-3-

--------------------------------------------------------------------------------


(iii)    A “Change in Control” of the Company is deemed to occur if (1) there
occurs (A) any consolidation or merger in which the Company is not the
continuing or surviving entity or pursuant to which shares of the Common Stock
would be converted into cash, securities or other property, other than a
consolidation or merger of the Company in which the holders of the Common Stock
immediately prior to the consolidation or merger own not less than fifty percent
(50%) of the total voting power of the surviving corporation immediately after
the consolidation or merger, or (B) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all the Company’s assets, (2) the Company’s stockholders approve any plan or
proposal for the complete liquidation or dissolution of the Company, (3) any
person (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange Act)
who, at the time of the execution of this Agreement, does not own (of record or
beneficially) five percent (5%) or more of the Company’s Common Stock, shall
become the beneficial owner (within the meaning of Rule 13d-3 under the Exchange
Act) of forty percent (40%) or more of the Common Stock other than pursuant to a
plan or arrangement entered into by such person and the Company, or (4) during
any period of two (2) consecutive years, individuals who at the beginning of
such period constitute the entire Board of Directors of the Company shall cease
for any reason to constitute a majority of the Board of Directors, unless the
election or nomination for election by the Company’s stockholders of each new
director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period.
 
(iv)  A “Comparable Position” shall mean a position that has the same or better
overall working conditions or terms of employment or other service as in effect
immediately prior to the Change in Control; provided, however, that a diminution
of responsibilities or authority, without more, subsequent to the Change in
Control shall not be classified as a change in employment or other service which
is not to a Comparable Position.
 
(v)    Notwithstanding the provisions of Section 9(a)(ii) of the Plan, upon any
purported termination for Cause (as defined in Section 9(a)(ii) of the Plan)
following a Change in Control, the determination of whether “Cause” exists shall
be made by a majority of the Board or Committee members then serving on the
Company Group Board or Committee who were also serving on the Board or Committee
prior to the Change in Control, or if none, by a majority of either such persons
who served as Board or Committee members immediately prior to the Change in
Control. Similar rules shall apply, if applicable, to the determination of
whether a position is a “Comparable Position.”
 
(e)    Method of Exercise. Subject to satisfaction of applicable withholding
requirements, once vested and exercisable, an option may be exercised by
transmitting to the Company (i) a notice specifying the number of shares to be
purchased and (ii) payment of the aggregate exercise price of the shares so
purchased in cash or its equivalent, and any taxes due thereon in accordance
with Section 13 of the Plan, as determined by the Committee. As determined by
the Committee, in its sole discretion, payment of the exercise price of an
option in whole or in part may also be made (1) if the Common Stock is publicly
traded, by means of any cashless exercise procedure approved by the Committee,
(2) in the form of unrestricted shares of Common Stock which, (x) in the case of
shares acquired upon exercise of an option, have been owned by the optionee for
more than six (6) months on the date of surrender, and (y) have a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
shares of Common Stock as to which such option shall be exercised, (3) any other
form of consideration approved by the Committee and permitted by applicable law
or (4) any combination of the foregoing.
 
-4-

--------------------------------------------------------------------------------


(f)    Rights as a Stockholder. No shares of Common Stock shall be issued in
respect of the exercise of an option until full payment of the exercise price
and the applicable tax withholding obligation with respect to such exercise has
been made or provided for. The holder of an option shall have no rights as a
stockholder with respect to any shares covered by an option until the date such
shares are issued. Except as otherwise provided herein, no adjustments shall be
made for dividend distributions or other rights for which the record date is
prior to the date such shares are issued.
 
(g)  Buy Out and Settlement. The Committee, on behalf of the Company, may at any
time offer to buy out any outstanding option on such terms and conditions as the
Committee shall establish.
 
7.    Restricted Stock and Restricted Stock Units. Subject to the provisions of
the Plan, the Committee may award restricted shares of Common Stock and/or
restricted stock units tied to shares of Common Stock to eligible personnel upon
such terms and subject to such conditions and restrictions as the Committee
deems appropriate. The terms and conditions of any restricted stock or
restricted stock unit award shall be evidenced by a written agreement or other
instrument approved for this purpose by the Committee.
 
(a)    Purchase Price. The purchase price payable for shares of restricted stock
and for shares issued pursuant to the settlement of a restricted stock unit may
be as low as zero, provided, however, that to the extent required by applicable
law, the purchase price per share shall be no less than the par value of a share
of Common Stock.
 
(b)    Restrictions and Vesting. The Committee may establish such conditions and
restrictions on the vesting of restricted stock and restricted stock units and
on the issuance of shares of restricted stock as it deems appropriate,
including, without limitation, conditions and restrictions based upon continued
service, the attainment of specified performance goals and/or other factors and
criteria deemed relevant for this purpose.
 
(c)  Rights as a Stockholder. The holder of restricted stock units awarded under
the Plan shall have only the rights of a general unsecured creditor of the
Company and shall have no rights as a stockholder with respect to the shares of
Common Stock referenced by such units until such shares are issued in the name
of the holder following the satisfaction or expiration of the vesting and other
conditions and restrictions applicable to such units. The recipient of
restricted stock shall have the rights of a stockholder with respect to the
restricted stock, subject to any restrictions and conditions as the Committee
may impose.
 
-5-

--------------------------------------------------------------------------------


(d)    Stock Certificates for Restricted Stock. Unless the Committee elects
otherwise, shares of restricted stock shall be evidenced by book entries on the
Company’s stock transfer records pending the expiration of restrictions thereon.
If a stock certificate for shares of restricted stock is issued, it shall bear
an appropriate legend to reflect the nature of the restrictions applicable to
the shares represented by the certificate, and the Committee may require that
any or all such stock certificates be held in custody by the Company until the
applicable restrictions have lapsed. The Committee may establish such other
conditions as it deems appropriate in connection with the issuance of
certificates for shares of restricted stock, including, without limitation, a
requirement that the grantee deliver a duly signed stock power, endorsed in
blank, for the shares covered by the award.
 
(e)    Lapse of Restrictions. If and when the vesting conditions and other
restrictions applicable to a restricted stock or restricted stock unit award are
satisfied or expire, a certificate for the shares covered or referenced by the
award, to the extent vested and free of restrictions, shall be delivered to the
holder. All legends shall be removed from said certificates at the time of
delivery except as otherwise required by applicable law.
 
8.    Other Equity-Based Awards. The Committee may grant other types of
equity-based awards, including, without limitation, the grant or offer for sale
of unrestricted shares of Common Stock and/or the grant of stock appreciation
rights or dividend equivalents, in such amounts and subject to such terms and
conditions as the Committee shall determine. Such awards may entail the transfer
of actual shares of Common Stock to recipients, or payment in cash or otherwise
of amounts based on the value of shares of Common Stock and may include, without
limitation, awards designed to comply with or take advantage of the applicable
local laws or jurisdictions other than the United States.
 
9.    Termination of Employment or other Service. Unless otherwise determined by
the Committee at grant or, if no rights of the recipient are thereby reduced,
thereafter, and subject to earlier termination in accordance with the provisions
hereof, the following rules apply with regard to awards held by a recipient at
the time of his or her termination of employment or other service with the
Company Group:
 
(a)    Stock Options and Stock Appreciation Rights.
 
(i)    Termination by Reason of Death or Disability. If a recipient’s employment
or other service with the Company Group is terminated due to his or her death or
Disability (as hereinafter defined), then (1) any portion of an option or stock
appreciation right that is exercisable on the date of termination shall remain
exercisable by the recipient (or, in the event of death, the recipient’s
beneficiary) during the one year period following the date of termination but in
no event after expiration of the stated term thereof and, to the extent not
exercised during such period, shall thereupon terminate, provided that, in the
event of a termination due to Disability, if the recipient dies during such
one-year period, then the deceased recipient’s beneficiary may exercise the
option or stock appreciation right, to the extent exercisable by the deceased
recipient immediately prior to his or her death, for a period of one year
following the date of death but in no event after expiration of the stated term
thereof, and (2) any portion of an option or stock appreciation right that is
not exercisable on the date of termination shall thereupon terminate.
“Disability” means, unless otherwise determined by the Committee at any time, a
recipient’s inability to perform the customary duties of his or her employment
or other service for the Company Group by reason of a physical or mental
incapacity which is expected to result in death or be of indefinite duration.
 
-6-

--------------------------------------------------------------------------------


(ii)    Termination for Cause. If a recipient’s employment or other service is
terminated by the Company Group for Cause (as hereinafter defined), then,
notwithstanding anything to the contrary contained herein, any option or stock
appreciation right held by the recipient (whether or not otherwise exercisable)
shall immediately terminate and cease to be exercisable. A termination for
“Cause” means (1) in the case where there is no employment or consulting
agreement between the recipient and the Company Group or where such an agreement
exists but does not define “cause” (or words of like import), a termination
classified by the Company Group, in its sole discretion, as a termination due to
the recipient’s dishonesty, fraud, insubordination, willful misconduct, refusal
to perform services or materially unsatisfactory performance of his or her
duties, or (2) in the case where there is an employment or consulting agreement
between the recipient and the Company Group that does define “cause” (or words
of like import), a termination that is or would be deemed for “cause” (or words
of like import) as classified by the Company Group, in its sole discretion,
under such agreement.
 
(iii)  Other Termination. If a recipient’s employment or other service with the
Company Group terminates for any other reason (other than those described in
Section 9(a)(i) or 9(a)(ii) above) or no reason, then: (1) any portion of an
option or stock appreciation right that is exercisable on the date of
termination shall remain exercisable by the recipient during the ninety (90) day
period following the date of termination but in no event after expiration of the
stated term thereof and, to the extent not exercised during such period, shall
thereupon terminate, and (2) any portion of an option or stock appreciation
right that is not exercisable on the date of termination shall thereupon
terminate.
 
(b)    Restricted Stock, Restricted Stock Units and Other-Equity Based Awards.
Unless otherwise determined by the Committee, upon the termination of a
recipient’s employment or other service for any reason (including, without
limitation, death or Disability) or no reason, any shares of restricted stock,
restricted stock units or other equity-based awards (other than stock options
and stock appreciation rights) which have not yet become fully vested shall be
forfeited, and any certificate therefor or book entry with respect thereto or
other evidence thereof shall be canceled.
 
10.    Fair Market Value. For purposes of the Plan, “Fair Market Value” on any
date shall be equal to the closing sale price per share as published by a
national securities exchange or NASDAQ National Market on which shares of the
Common Stock are traded on such date or, if there is no sale of Common Stock on
such date, the average of the bid and asked prices on such exchange at the
closing of trading on such date or, if shares of the Common Stock are not listed
on a national securities exchange or NASDAQ National Market on such date, the
closing price or, if none, the average of the bid and asked prices in the over
the counter market at the close of trading on such date, or if the Common Stock
is not traded on a national securities exchange or NASDAQ National Market or the
over the counter market, the fair market value of a share of the Common Stock on
such date as determined in good faith by the Committee.
 
-7-

--------------------------------------------------------------------------------


11.    Non-Transferability. No stock option or stock appreciation right granted
under the Plan shall be transferable by the recipient other than upon the
recipient’s death to a beneficiary designated by the recipient in a manner
acceptable to the Committee, or, if no designated beneficiary shall survive the
recipient, pursuant to the recipient’s will or by the laws of descent and
distribution. All stock options and stock appreciation rights shall be
exercisable during the recipient’s lifetime only by the recipient (or, in the
event of the recipient’s incapacity, his or her guardian or legal
representative). Shares of restricted stock and restricted stock units may not
be transferred prior to the date on which shares are issued or, if later, the
date on which such shares have vested and are free of any applicable restriction
imposed hereunder. Except as otherwise specifically provided by law or the
provisions hereof or the applicable award agreement or instrument, no award
received under the Plan may be transferred in any manner, and any attempt to
transfer any such award shall be void, and no such award shall in any manner be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person who shall be entitled to such award, nor shall it be subject to
attachment or legal process for or against such person. Notwithstanding the
foregoing, the Committee may determine at the time of grant or thereafter that a
Non Qualified Stock Option is transferable in whole or part to such persons,
under such circumstances, and subject to such conditions as the Committee may
prescribe.
 
12.    Adjustments Upon Changes in Capitalization. Upon any increase, reduction,
or change or exchange of the Common Stock for a different number or kind of
shares or other securities, cash or property by reason of a reclassification,
recapitalization, merger, consolidation, reorganization, issuance of warrants or
rights, stock dividend, stock split or reverse stock split, combination or
exchange of shares, repurchase of shares, change in corporate structure or
otherwise, or any other corporate action, such as declaration of a special
dividend, that affects the capitalization of the Company (a “Change in
Capitalization”), an equitable substitution or adjustment may be made in (a) the
aggregate number and/or kind of shares reserved for issuance under the Plan, (b)
the maximum number and/or kind of shares with respect to which options or other
awards may be granted under the Plan to any employee during any calendar year,
(c) the kind, number and/or exercise price of shares or other property subject
to outstanding options granted under the Plan, and (d) the kind, number and/or
purchase price of shares or other property subject to outstanding awards of
restricted stock, restricted stock units, stock appreciation rights, dividend
equivalents and other equity-based awards granted under the Plan, in each case
as may be determined by the Committee, in its sole discretion. Such other
equitable substitutions or adjustments shall be made as may be determined by the
Committee, in its sole discretion. Without limiting the generality of the
foregoing, in connection with a Change in Capitalization, the Committee may
provide, in its sole discretion, on a case by case basis, for the cancellation
of any outstanding awards (i) in exchange for payment in cash or other property
of the Fair Market Value of the shares of Common Stock covered by such awards
(whether or not otherwise vested or exercisable), reduced, in the case of
options, by the exercise price thereof, or (ii) for no consideration, in the
case (and to the extent) of awards which are not otherwise then vested or
exerciseable. In the event of any adjustment in the number of shares covered by
any award pursuant to the provisions hereof, any fractional shares resulting
from such adjustment shall be disregarded, and each such award shall cover only
the number of full shares resulting from the adjustment. All adjustments under
this Section 12 shall be made by the Committee, and its determination as to what
adjustments shall be made, and the extent thereof, shall be final, binding and
conclusive.
 
-8-

--------------------------------------------------------------------------------


13.    Tax Withholding. As a condition to the exercise of any award or the
delivery of any shares of Common Stock pursuant to any award or the lapse of
restrictions on any award, or in connection with any other event that gives rise
to a federal or other governmental tax withholding obligation on the part of the
Company Group relating to an award, (a) the Company Group may deduct or withhold
(or cause to be deducted or withheld) from any payment or distribution to a
grantee whether or not pursuant to the Plan or (b) the Company Group shall be
entitled to require that the grantee remit cash to the Company Group (through
payroll deduction or otherwise), in each case in an amount sufficient in the
opinion of the Company to satisfy such withholding obligation. If the event
giving rise to the withholding obligation involves a transfer of shares of
Common Stock, then, unless the applicable award agreement provides otherwise, at
the discretion of the Committee, the grantee may satisfy the withholding
obligation described under this Section 13 by electing to have the Company
withhold shares of Common Stock (which withholding shall be at a rate not in
excess of the statutory minimum rate) or by tendering previously owned shares of
Common Stock, in each case having a Fair Market Value equal to the amount of tax
to be withheld (or by any other mechanism as may be required or appropriate to
conform with local tax and other rules).
 
14.    Amendment and Termination. The Board may amend or terminate the Plan,
provided, however, that no such action may affect adversely the rights of the
holder of any outstanding award without the consent of the holder. Except as
otherwise provided in Section 12 of the Plan, any amendment which would increase
the number of shares of Common Stock for which awards may be granted under the
Plan or modify the class of employees eligible to receive awards under the Plan
shall be subject to the approval of the Company’s stockholders to the extent
such approval is necessary or desirable to comply with applicable law or listing
requirements. The Committee may amend the terms of any agreement or certificate
made or issued hereunder at any time and from time to time, provided, however,
that no amendment which would affect adversely the rights of the holder of any
outstanding award may be made without the consent of such holder.
 
15.    General Provisions.
 
(a)    Compliance with Law. Shares of Common Stock shall not be issued pursuant
to the exercise of any award granted hereunder unless the exercise of such award
and the issuance and delivery of such shares pursuant thereto shall comply with
all relevant provisions of law, including, without limitation, the Securities
Act of 1933, as amended (the “Securities Act”), the Exchange Act and the
requirements of any stock exchange or market upon which the Common Stock may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
 
(b)    Investment Representation. The Committee may require each person
acquiring shares of Common Stock to represent to and agree with the Company in
writing that such person is acquiring the shares without a view to distribution
thereof. The certificates for such shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer.
 
-9-

--------------------------------------------------------------------------------


(c)    Transfer Orders; Placement of Legends. All certificates for shares of
Common Stock delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange or market upon which the Common Stock may then be
listed, and any applicable federal or state securities law. The Committee may
cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions.
 
(d)    No Employment or other Service Rights. Nothing contained in the Plan or
in any award agreement shall confer upon any recipient of an award any right
with respect to the continuation of his or her employment or other service with
the Company or any of its subsidiaries, affiliates or associated entities, or
interfere in any way with the right of the Company or any one or more of its
subsidiaries, affiliates or associated entities at any time to terminate such
employment or other service or to increase or decrease, or otherwise adjust, the
other terms and conditions of the recipient’s employment or other service with
the Company and its subsidiaries, affiliates and associated entities.
 
(e)    Decisions and Determinations Final. All decisions and determinations made
by the Board pursuant to the provisions hereof and, except to the extent rights
or powers under the Plan are reserved specifically to the discretion of the
Board, all decisions and determinations of the Committee, shall be final,
binding and conclusive on all persons.
 
16.    Governing Law. All rights and obligations under the Plan and each award
agreement or instrument shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its principles of conflict
of laws.
 
17.    Term of the Plan. The Plan shall become effective upon its adoption by
the Board, subject to approval by the stockholders of the Company within twelve
(12) months of the date of such adoption. Unless sooner terminated by the Board,
the Plan shall terminate on the tenth anniversary of the date of its adoption by
the Board. The rights of any person with respect to an award made under the Plan
that is outstanding at the time of the termination of the Plan shall not be
affected solely by reason of the termination of the Plan and shall continue in
accordance with the terms of the award (as then in effect or thereafter amended)
and the Plan (as then in effect or thereafter amended).
 
 
-10-

--------------------------------------------------------------------------------


